Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on September 22, 2022. Claims 1-19 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2022 has been entered.
   
Response to Arguments
Applicant’s arguments filed on August 24, 2022 have been fully considered but are not persuasive.

Applicant argues Teodorescu fails to teach the data in the cloud-based store is organized into one more levels of a directory hierarchy, each of the levels of the directory hierarchy corresponding to a different partitioning column. 

In response, examiner respectfully disagree. It appears to examiner that applicant made a statement that “Teodorescu merely describes a hierarchy for different values in a single column partition”. This is incorrect interpretation. However, Teodorescu in paragraph [0053] clearly teaches each partitioning column is a directory (the data stored under a given partition column value-named directory) and the column value is an identifier of that partitioning column. Hence, applicant interpretation is incorrect. Teodorescu does teach the arguing limitation a directory hierarchy (paragraph [0044]: Some implementations can include a partitioned data store in file system directory structure across a plurality of data servers) where the data in the cloud-based store is organized into one or more levels of a directory hierarchy, each of the levels of the directory hierarchy corresponding to a different partitioning column (paragraph [0053]:  Each column partition (the data stored under a given partition column value-named directory) (e.g., 506-510) can include zero or more table locations (516, 518). The table location data is identified by a table location key comprised of the partition identifiers that are used to find the location, in this case a storage unit identifier and a partitioning column value). 

Examiner’s note: To expedite the prosecution, applicant is encouraged to call examiner if they have any concern regarding this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (Pub. No. : US 20190114295 A1) in the view of Zait et al. (Pub. No. : US 20050038784 A1) and Teodorescu et al. (Pub. No. : US 20160335304 A1). 

As to claim 1 Cao teaches a computer-implemented method, comprising:
executing a relational database management system (RDBMS) in a computer system, wherein the RDBMS retrieves data from a cloud-based store connected to the computer system, and the data retrieved by the RDBMS from the cloud-based store is stored in a relational database managed by the RDBMS for use by the RDBMS in processing queries (Fig. 1 and paragraph [0105]: The RDBMS 102 may include one or more processing units used to manage the storage, retrieval, and manipulation of data in data storage facilities (DSFs) 112, wherein the parsing engine modules 108 may also coordinate the retrieval of data from the DSFs 112 in response to queries received, such as those received from a client computer system 114 connected to the RDBMS 102 through connection with a network 116).
Cao does not explicitly disclose but Zait teaches optimizing a query in the RDBMS when a predicate on a data column in the query has a correlation to a partitioning attribute of the partitioning column in the data retrieved by the RDBMS from the cloud-based store, wherein the optimizing uses the correlation between the data column in the query to the partitioning column by accessing only the data in the levels corresponding to the partitioning column when  the data is retrieved by the RDBMS from the cloud-based store for data elimination when processing the query (paragraphs [0020], [0076], [0091], [0088]: In relational database systems, a star schema is utilized to organize information wherein a partitioning column could exist in any dimension table in the star schema hierarchy. A query is processed by the database optimizer by identifying the tables accessed by the query, the optimizer accesses the system metadata to determine whether the table being queried is partitioned, as well as identifying the partition definition for any such partitioned tables. The optimizer then determines whether any predicates in the query match against the partitioning definition for the partitioned tables).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cao by adding above limitation as taught by Zait to reduces the volume of data that must be searched, thereby decreasing the response time and reducing the expense/overhead of responding to the query (Zait, paragraph [0006]).
Cao and Zait do not explicitly disclose but Teodorescu teaches a directory hierarchy (paragraph [0044]: Some implementations can include a partitioned data store in file system directory structure across a plurality of data servers) where the data in the cloud-based store is organized into one or more levels of a directory hierarchy, each of the levels of the directory hierarchy corresponding to a different partitioning column (paragraph [0053]:  Each column partition (the data stored under a given partition column value-named directory) (e.g., 506-510) can include zero or more table locations (516, 518). The table location data is identified by a table location key comprised of the partition identifiers that are used to find the location, in this case a storage unit identifier and a partitioning column value). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cao and Zait to improve execution performance (Teodorescu, paragraph [0045]).

As to claim 2 Cao together with Zait and Teodorescu teaches a method according to claim 1. Cao teaches wherein the correlation is defined in a formula or lookup data structure that maps or range-maps from the data column to the partitioning column (paragraph [0008]-[0100]).

As to claim 3 Cao together with Zait and Teodorescu teaches a method according to claim 2. Cao teaches wherein the correlation is defined manually by providing information that includes: the data column to map from, the partitioning column to map to, a mapping comprising either the formula or lookup data structure, and an output granularity from the mapping (paragraph [0008]-[0100]).

As to claim 4 Cao together with Zait and Teodorescu teaches a method according to claim 3. Cao teaches including an exception list comprised of exception values in the data column generated by a verification query (paragraph [0118]).

As to claim 5 Cao together with Zait and Teodorescu teaches a method according to claim 4. Cao teaches wherein the exception list can be disabled, the exception list prevents optimization, or the exception list is a lookup data structure (paragraph [0119]).

As to claim 6 Cao together with Zait and Teodorescu teaches a method according to claim 3. Cao teaches wherein the output granularity comprises:
a single value, wherein a single value in the data column maps to a single value in the partitioning column; range boundaries, wherein a single value in the data column maps to a range of values in the partitioning column; or a list, wherein a single value in the data column maps to a list of values in the partitioning column (paragraph [0164]).

As to claim 7 Cao together with Zait and Teodorescu teaches a method according to claim 2. Cao teaches wherein the correlation is defined autonomously or semi-autonomously, by identifying the data column and the partitioning column, and scanning the dataset to construct the formula or lookup data structure for performing the mapping (paragraph [0105]).

As to claim 8 Cao together with Zait and Teodorescu teaches a method according to claim 7. Cao teaches wherein a flag indicates whether the mapping requires maintenance as data changes, or whether the mapping 1s static as the data changes and can be performed once (paragraph [0008]-[0100]).

As to claim 9 Cao together with Zait and Teodorescu teaches a method according to claim 7. Cao teaches wherein the formula or lookup data structure is inclusive in that the formula or lookup data structure captures exceptions by having separate entries for the exceptions (paragraph [0118]).

As to claim 10 Cao together with Zait and Teodorescu teaches a method according to claim 1. Cao teaches wherein the correlation is a single cardinality that comprises a 1-tol correlation (paragraph [0172]).

As to claim 11 Cao together with Zait and Teodorescu teaches a method according to claim 1. Cao teaches wherein the correlation is a higher cardinality that comprises a 1-to-many or many-to-1 correlation (paragraph [0172]).

As to claim 12 Cao together with Zait and Teodorescu teaches a method according to claim 11. Cao teaches wherein the correlation that is the higher cardinality maps to one or more levels in a directory hierarchy (paragraph [0008]-[0100]).

As to claim 13 Cao together with Zait and Teodorescu teaches a method according to claim 11. Cao teaches wherein the correlation that is the higher cardinality uses a comparison operator other than equality (paragraph [0008]-[0100]).

As to claim 14 Cao together with Zait and Teodorescu teaches a method according to claim 1. Cao teaches wherein the data elimination comprises file-level elimination (paragraph [0137]).

As to claim 15 Cao together with Zait and Teodorescu teaches a method according to claim 1. Cao teaches wherein the data elimination comprises sub-file- level elimination (paragraph [0171]).

As to claim 16 Cao together with Zait and Teodorescu teaches a method according to claim 1. Cao teaches wherein the cloud-based store is a distributed object store (paragraph [0105]).

As to claim 17 Cao together with Zait and Teodorescu teaches a method according to claim 1. Cao teaches wherein the cloud-based store is a distributed file system (paragraph [0105]).

	As to claims 18-19, they have similar limitations as of claim 1 above. Hence, they are rejected under the same rational as of claim 1 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169